DETAILED ACTION
Amendment filed on 12/23/2020 has been entered.
Claims 1-19 are presented for examination.

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
	Claims 1-19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a writing element, configured to apply a writing current to at least a superconductor in contact with one of said first or second insulating ferromagnet, so that said first insulating ferromagnet in contact with said first superconductor and said second insulating ferromagnet in contact with said second superconductor commute between a state with parallel magnetization to a state with antiparallel magnetization with respect to each other by the magnetic field generated by the applied writing current;, and a reading element, configured to provide a reading voltage bias between said first and said second superconductor and to provide a measurement signal of a dissipative high- or low-conductance state through said superconducting tunnel junction, respectively, responsive to said parallel or antiparallel magnetization, by absolute spin valve effect.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827